Citation Nr: 1401733	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-37 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for posttraumatic stress disorder (PTSD) for the period prior to October 2, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which retroactively granted service connection for PTSD on the basis of clear and unmistakable error (CUE) found in a June 1958 rating decision.  The Veteran timely appealed the assigned noncompensable evaluation for his disability for the period of June 18, 1957 to October 1, 2001.  

A more extensive procedural history of this case can be found in the Board's previous remand of this case in August 2013, and that procedural history is herein incorporated by reference.

This case was previously remanded in August 2013 in order for further development to occur; the case has been returned to the Board at this time for further appellate review.  Unfortunately, this appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record, as well as any Virtual VA paperless claims file that may also be in existence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In a November 21, 2013 statement- received December 3, 2013-the Veteran indicated that he did not waive jurisdiction over any of the documents that have been associated with the claims file since the last November 2013 supplemental statement of the case.  That letter included an enclosure of a private treatment record from the Group Health Cooperative of Puget Sound.  Accordingly, the Board finds that this case must be remanded as the Veteran has explicitly denied waiver of original jurisdiction over this evidence and a supplemental statement of the case must be issued prior to the Board's consideration of this claim.

The Veteran has indicated that he had treatment at the VA Puget Sound Health Care System in Seattle, Washington from 1979 to 1989, particularly for gastrointestinal issues.  He also indicated that he had treatment at the Tacoma, Washington VA Medical Center.  Also, while the Board notes that the Veteran submitted a single treatment record from 1997 from the Group Health Cooperative of Puget Sound, it is unclear if this is the only treatment record from this medical care provider.  

Accordingly, on remand, VA should attempt to aid the Veteran in obtaining the treatment documents from the identified VA facilities, the Group Health Cooperative of Puget Sound, and any other private medical care provider that the Veteran subsequently identifies as potentially relevant.

Additionally, it appears that the Veteran has sent several statements in November 2013 chastising the RO/AMC for adjudicating his claim prior to obtaining the medical records he identified in at least two different VA Form 21-4142's.  

Thus, on remand, the RO/AMC should take painstaking care to obtain any and all identified potentially relevant records, including the VA treatment records from the Seattle and Tacoma VA Medical Centers prior to October 2, 2001, as identified by the Veteran prior to issuing any further supplemental statements of the case with regards to this issue on appeal.  

The RO/AMC should additionally address the Veteran's numerous statements, which he said, in a November 16, 2013 statement-received on November 26, 2013-were not included in the November 2013 supplemental statement of the case listing of reviewed evidence in any subsequently-issued supplemental statement of the case.  The RO/AMC should address all potentially relevant evidence in the claims file in its supplemental statement of the case prior to returning this case to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the VA Puget Sound Health Care System, Seattle VA Medical Center, and Tacoma VA Medicals Center, or any other VA medical facility that may have treated the Veteran, prior to October 2, 2001, and particularly since 1979, and associate those documents with the claims file.  

If those documents are unavailable and/or do not exist and further attempts to obtain these records would be futile, such should be noted in a formal finding of unavailability for each appropriate VA medical facility and such finding should be associated with the claims file.  The Veteran should also be so notified as to those findings.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record, to include any physical manifestations such as gastrointestinal problems, any treatment with medication for psychiatric or "nervous" issues he may have had, etc.  

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his PTSD prior to October 2, 2001.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



